Citation Nr: 1509889	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy, right lower extremity, prior to November 30, 2012, and in excess of 20 percent from November 30, 2012.

2.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity, prior to November 30, 2012, and in excess of 20 percent from November 30, 2012.

3.  Entitlement to a rating in excess of 30 percent for diabetic peripheral neuropathy, right upper extremity, prior to May 7, 2014, and in excess of 40 percent from May 7, 2014.

4.  Entitlement to a rating in excess of 20 percent for diabetic peripheral neuropathy, left upper extremity, prior to May 7, 2014, and in excess of 30 percent from May 7, 2014.

5.  Entitlement to a rating in excess of 10 percent for non-obstruction coronary artery disease.

6.  Entitlement to an effective date earlier than April 27, 2012, for service connection for diabetic peripheral neuropathy, right upper extremity.

7.  Entitlement to an effective date earlier than April 27, 2012, for service connection for diabetic peripheral neuropathy left upper extremity.

8.  Entitlement to service connection for angina (also claimed as atrial fibrillation), claimed as secondary to service-connected diabetes mellitus and/or coronary artery disease.

9.  Entitlement to service connection for peripheral vascular disease (PVD).

10.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

11.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

12.  Entitlement to an effective date earlier than December 2, 1011, for service connection for diabetic peripheral neuropathy, right lower extremity.

13.  Entitlement to an effective date earlier than December 2, 2011, for service connection for diabetic peripheral neuropathy, left lower extremity.

14.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

15.  Entitlement to an effective date earlier than August 31, 2012, for a 50 percent rating for PTSD.

16.  Entitlement to an effective date earlier than February 22, 2013, for the grant of service connection for polyuria, claimed as secondary to service-connected diabetes mellitus.

17.  Entitlement to service connection for balance problems, claimed as secondary to service-connected diabetes mellitus.

18.  Entitlement to service connection for chronic fatigue, claimed as secondary to service-connected diabetes mellitus.

19.  Entitlement to service connection for morbid obesity/weight gain, claimed as secondary to service-connected diabetes mellitus.

20.  Entitlement to service connection for a back disability, claimed as secondary to service-connected diabetes mellitus.

21.  Entitlement to service connection for major depression, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011, March 2012, July 2012, January 2013 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In January 2015, the Veteran submitted additional evidence in support of his pending claim of entitlement to a rating in excess of 10 percent for non-obstructive coronary artery disease.  He included a waiver of jurisdictional review of this evidence by the RO in the first instance.  See 38 U.S.C.A. § 20.1304(c).  The evidence consists of hospital records from the Nebraska Heart Hospital showing that the Veteran underwent coronary artery bypass surgery in November 2014.  Also at this time he requested entitlement to a temporary total disability rating following the artery bypass surgery in November 2014.  As this latter claim has not been developed for appellate review, it is not properly before the Board at this time and is referred to the RO for appropriate action.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

With the exception of the issue of entitlement to a rating in excess of 50 percent for PTSD which has been withdrawn below, the issues on appeal as noted on the title page of this decision are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that the appellant wished to withdraw the issue of entitlement to a rating in excess of 50 percent for PTSD from the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant (or his or her authorized representative) of the issue on appeal of entitlement to a rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant and his representative withdrew the issue on appeal of entitlement to a rating in excess of 50 percent for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The issue of entitlement to a rating in excess of 50 percent for PTSD is dismissed.

REMAND

The Veteran reported in a statement dated in October 2012 that he had not worked in over ten years and has been on social security disability since 2004 or 2005.  He did not indicate what disabilities he is receiving disability benefits for, and it does not appear from the record that any attempt has been made to obtain these records.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  Here, there is a reasonable possibility that the SSA disability determination(s) and records are relevant to the Veteran's pending claims and they should be obtained.  See Golz and Murincsak, both supra; 38 C.F.R. § 3.159(c)(2).

Also, the Veteran reported that he currently receives treatment from the VA medical center in Grand Island, Nebraska.  Thus, any outstanding, pertinent VA medical records from October 2013 to present should be obtained.  38 C.F.R. § 3.159(c); 38 U.S.C.A. § 5103A(b).  In specific regard to the claim of entitlement to a rating in excess of 10 percent for non-obstructive coronary artery disease, the Veteran reported in January 2015 that in addition to receiving treatment for his heart condition at the Grand Island, VAMC, and the Nebraska Heart Hospital, he was also treated at St. Francis Medical Center in Grand Island.  As records from St. Francis Medical Center are not on file, they should be obtained.  38 C.F.R. § 3.159(c); 38 U.S.C.A. § 5103A(b).

In regard to the Veteran's claim for service connection for a back disability, claimed as secondary to service-connected diabetes mellitus, his service treatment records show that he had minor back complaints at his March 1968 induction examination.  Also, postservice records include a VA telephone entry in January 2000 containing his report of a recurrence of back pain from an accident in 1994 that required surgery, and a VA treatment record, dated in November 2003, noting that he had back problems from a motor vehicle accident.  This record additionally notes that he was on workers compensation and had been in and out of the hospital for one a half years.  In light of this evidence, the Veteran should be asked to provide more detailed information regarding all preservice and postservice treatment for back problems, to include the names and addresses of medical providers and dates of treatment.  38 C.F.R. § 3.159 (c); 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for back problems prior to and after his active duty service.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

2.  Obtain any and all outstanding VA medical records from the VAMC in Grand Island, Nebraska, from October 2013 to present.  
 
3.  Request the medical and adjudication records from SSA and associate them with the case file.  Efforts to obtain these records should be documented, and the SSA should provide a negative response if such records are not available.

4.  Upon completion of the above action, and any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


